DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,853,266. Although the claims at issue are not identical, they are not patentably distinct from each other because the primary difference is the omission of limitations which broaden the scope of the instant claims which are therefore anticipated by the claims of the reference patent.

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn et al. (US PGPub No. 2008/0140724).

Consider Claim 1,
Flynn teaches a method, comprising: 
identifying, through one or more parameters informing a logic unit about a formatting of contents of a solid state storage device, an instruction for execution from incoming data, the incoming data read from the solid state storage device responsive to a read  command (Flynn ¶0160, incoming data, from reading the storage memory of the storage unit, includes data and status information (¶0174) which identifies instructions for execution (¶0159); ¶0157, describes identifying an instruction for execution (e.g., decompression) using a parameter read from a header of the stored object.).

Consider Claim 2,
Flynn further teaches wherein the instruction contains information on a next action to be performed (Flynn ¶0065, instructions are parsed into commands (i.e., information on a next action to be performed) are parsed from the request.).

Consider Claim 3,
Flynn further teaches wherein the instruction encodes information indicating where data is located on a page of the incoming data (Flynn ¶0011, add, insert, or replace data; ¶0066, store data at a specific location.).

Consider Claim 4,
Flynn further teaches wherein the incoming data is parsed as the incoming data flows through the storage unit containing the solid state storage device (Flynn ¶0174, incoming data is parsed into data and commands.).

Consider Claim 5,
Flynn further teaches wherein the incoming data is error corrected data (Flynn, e.g., ¶0126, 0127, 0147-0150, ECC.).

Consider Claim 6,
Flynn further teaches wherein the identified instruction is placed into a queue for execution (Flynn ¶0160, commands loaded into control queues for read requests.) and wherein the one or more parameters are generated internal to the storage system (Flynn, e.g., Fig 1B/2A/3; ¶0061+, all parameters are generated and executed within the storage system.).

Consider Claim 7,
Flynn further teaches wherein the logic module executes the identified instruction (Flynn ¶0160, execute commands.).

Consider Claim 8,
Flynn teaches a storage cluster, comprising:
a plurality of storage nodes, coupled together as the storage cluster (Flynn, e.g., Fig 1B(150a-n), plural nodes coupled together.), each of the storage nodes containing a plurality of storage units (Flynn, e.g., Fig 2B(110a-n), Solid-State Storages), each storage node having a controller configured to distribute data across the plurality of storage units (Flynn, e.g., Fig 2B, shows plural controllers;¶0110 & 0113, including RAID functionality.), at least one of the plurality of storage units having a data layout engine and a logic module, the data layout engine operable to configure the logic module with one or more parameters  (Flynn, e.g., Fig 2A(260); ¶0061+, object request receiver module receives object requests; ¶0066, object includes one or more commands (i.e., parameters).) informing the logic module about a formatting of contents of the storage memory associated with an instruction for execution (Flynn ¶0066, request includes required attributes;Fig 3, shows logic unit(s) configured (to be used/active) based on requested attributes. Attributes, in this context, are considered analogous to the claimed parameters.) and wherein the logic module identifies, using the one or more parameters. (Flynn ¶0160, incoming data, from reading the storage memory of the storage unit, includes data and status information (¶0174) which identifies instructions for execution (¶0159); ¶0157, describes identifying an instruction for execution (e.g., decompression) using a parameter read from a header of the stored object.), the one or more parameters encoded within data of the storage cluster associated with a read command (FLYNN, e.g., ¶0124, each object is stored as one or more packets and each packet includes a header and a header may include attributes (i.e., parameters);¶0062, packets are stored in data storage device (i.e., storage cluster).).

Consider Claim 9,
Flynn further teaches wherein the logic module includes a state machine and one or more registers or counters configured with the one or more parameters (Flynn:Fig 3, logic module(s); ¶0066, queues for commands.).

Consider Claim 10,
Flynn further teaches wherein the identified instruction encodes information indicating where data is located on a page of the incoming data (Flynn ¶0011, add, insert, or replace data; ¶0066, store data at a specific location.).

Consider Claim 11,
Flynn further teaches wherein the identified instruction contains information on a next action to be performed (Flynn ¶0065, commands (i.e., information on a next action to be performed) are parsed from the request.).

Consider Claim 12,
Flynn further teaches wherein the incoming data is error corrected data (Flynn, e.g.,  ¶0126, 0127, 0147-0150, ECC.).

Consider Claim 13,
Flynn further teaches wherein the identified instruction is placed into a queue for execution (Flynn ¶0160, commands loaded into control queues for read requests.) and wherein the one or more parameters are generated internal to the storage system (Flynn, e.g., Fig 1B/2A/3; ¶0061+, all parameters are generated and executed within the storage system.).

Consider Claim 14,
Flynn further teaches wherein the logic module executes the identified instruction (Flynn ¶0160, execute commands.).

Consider Claim 15,
Flynn teaches a tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising: 
identifying, through one or more parameters informing a logic unit about a formatting of contents of a solid state storage device, an instruction for execution from incoming data, the incoming data read from the solid state storage device responsive to a read  command (Flynn ¶0160, incoming data, from reading the storage memory of the storage unit, includes data and status information (¶0174) which identifies instructions for execution (¶0159); ¶0157, describes identifying an instruction for execution (e.g., decompression) using a parameter read from a header of the stored object.).

Consider Claim 16,
Flynn further teaches wherein the instruction contains information on a next action to be performed (Flynn ¶0065, commands (i.e., information on a next action to be performed) are parsed from the request.).

Consider Claim 17,
Flynn further teaches wherein the instruction encodes information indicating where data is located on a page of the incoming data (Flynn ¶0011, add, insert, or replace data; ¶0066, store data at a specific location.).

Consider Claim 18,
Flynn further teaches wherein the incoming data is parsed as the incoming data flows through a storage unit containing the solid state storage device (Flynn ¶0174, incoming data is parsed into data and commands.).

Consider Claim 19,
Flynn further teaches, wherein the incoming data is error corrected data (Flynn, e.g.,  ¶0126, 0127, 0147-0150, ECC.).

Consider Claim 20,
Flynn further teaches wherein the identified instruction is placed into a queue for execution (Flynn ¶0160, commands loaded into control queues for read requests.) and wherein the one or more parameters are generated internal to the storage system (Flynn, e.g., Fig 1B/2A/3; ¶0061+, all parameters are generated and executed within the storage system.).

Response to Arguments
Applicant's arguments filed 12JUL2022 have been fully considered but they are not persuasive. 
The applicant argues (REMARKS:JULY2022:p7) that the applied art fails to teach the instant claims because “the commands and instructions executed on data in read pipeline 108 are not identified from the data that is the subject of the read request, but are included as part of the initial object request (i.e., the read request itself).”  However, FLYNN describes that data segments are stored as data packets (FLYNN, e.g., ¶0062), object requests include required attributes (FLYNN, e.g., ¶0066), each object is stored as one or more packets having a header which may include object attributes (FLYNN, e.g., ¶0124) and explicitly describes using information stored in a packet header (retrieved from the storage) to determine a routine (i.e., command) to execute (FLYNN, e.g., ¶0157).  
The applicant additionally argues (REMARKS:JULY2022:p10) that the applied art fails to teach “wherein the identified instruction contains information on a next action to be performed.”  FLYNN describes that a parsing module parses an object request into one or more commands (FLYNN, e.g., ¶0065) and that, responsive to a read request, the storage controller transmits one or more data segments of an object to the memory of the requesting device (FLYNN, e.g., ¶0018). The actions determined as a result of the original parsing are all next actions to be performed.  The actual actions performed, determined at least partially via the retrieved packet header (FLYNN, e.g., ¶0157), are irrelevant to the fact that they are next actions.  As noted above, objects are stored as packets with headers having attribute information (FLYNN, e.g., ¶0124) and, responsive to the packet header including compression related attributes, to decompress the data in accordance with the information in the packet header (FLYNN, e.g., ¶0157).  Also, it is notable that, in a broad sense, an instruction itself is implicitly information on a next action to be performed.  Thus, the instruction for an object request is parsed to determine a next action (i.e., read data) and the instruction to read data is parsed to determine a next action (i.e., decompression instruction).
For at least these reasons, the applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/           Primary Examiner, Art Unit 2137